Citation Nr: 0938657	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-07 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1944 to May 
1946. 
 
This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In August 2007, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in October 2007 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence indicates that bilateral 
hearing loss was not evident during active service or for 
many years thereafter and is not related to any incident of 
service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service nor may a sensorineural hearing loss be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
 However, the VCAA notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121. 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a December 2003 letter, issued prior to the 
decision on appeal, and in an additional December 2007 
letter, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  The 
December 2007 letter also advised the Veteran of the evidence 
needed to establish a disability rating and effective date.  
The claim was last readjudicated in August 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records and post service 
treatment records, an examination report, and hearing 
testimony.  Moreover, in a December 2007 correspondence, the 
Veteran indicated that he had no other relevant information 
or evidence to submit to substantiate his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between the Veteran and VA in 
obtaining such evidence. There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
Veteran.  See Pelegrini, 18 Vet. App. at 121.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on the behalf of the Veteran be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran asserts that he has hearing loss caused by 
exposure to noise from landing craft and other machines 
during his time in the Navy.  

At an August 2007 personal hearing, the Veteran testified 
that post-service he had problems hearing other people 
speaking and believed that this was related to noise exposure 
during service.  He also testified that after service he 
worked in occupations which were not in a loud environment.

Service treatment records contain no record of ear problems 
or complaints of hearing loss.  The Veteran's May 1946 
separation examination shows hearing tests of whispered voice 
were reported as 15/15 in the left ear and the right ear, and 
spoken voice in the left ear, right ear, and binaural.  

At the time of the Veteran's personal hearing, he submitted 
additional evidence in the form of a letter from an 
audiologist.  According to this April 2006 letter, the 
audiologist was of the opinion that some of the Veteran's 
hearing loss may be a consequence of his military service.  
The audiologist reported that hearing tests (which are 
contained in the Veteran's claims file) from August 1975 
showed hearing loss that was consistent with noise exposure, 
and that subsequent testing over the years indicated hearing 
loss more consistent with normal aging.  The audiologist 
stated that it is entirely possible that the onset of the 
Veteran's hearing loss is associated with excessive noise 
exposure, but that there was no discharge audiological 
evaluation performed so it was not possible to determine 
whether the noise exposure was associated with military duty 
or not.  Such opinion is speculative at best.  See Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. at 23 (medical opinions which are speculative or 
inconclusive in nature cannot support a claim).  The Board 
additionally notes that the audiologist's opinion is based on 
the lack of a discharge audiological evaluation.  However, 
such evaluation was performed during May 1946 as indicated 
above.

The Veteran was afforded a VA examination during July 2009.  
The Veteran told the examiner that he was uncertain as to 
when the onset of his hearing loss occurred; however, he had 
a pre-employment physical in the early 1950's which showed 
hearing loss.  The Veteran additionally indicated that he was 
around noisy water landing craft while serving in the 
infantry and was an electrician's mate thereafter, with 
intermittent exposure to loud generators.  The Veteran 
additionally indicated that he was not exposed to excessive 
noise post-service.  The Veteran's examination revealed 
moderate mixed hearing loss in the right ear up to 500 Hz 
sloping to a moderately severe to severe mixed hearing loss 
at the mid and high frequencies.  The Veteran's left ear 
indicated normal hearing up to 1000 Hz sloping to a moderate 
or moderately severe sensorineural hearing loss at the mid 
and high frequencies.  The examiner indicated that the 
Veteran's current hearing loss was not related to active 
service; as the Veteran was unsure of the onset of his 
hearing loss and the type of hearing loss he currently has is 
not consistent with noise induced hearing loss.  The examiner 
additionally observed that there was no evidence of hearing 
loss within one year of discharge.

The Board additionally notes that other various private 
medical records, to include records from the Veteran's former 
employer, indicate audiological examinations with some 
hearing loss beginning in 1975.

Taking into account of all of the evidence of record, the 
Board finds that the Veteran's current bilateral hearing loss 
is not related to active service.  The Board notes that there 
is some contradiction between the private opinion and the VA 
opinion.  In this regard, the Board observes its duty to 
assess the credibility and weight to be given to the 
evidence. See Wood v. Derwinski, 1 Vet. App. 190 (1991); 
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds 
the opinion of the VA examiner to be more probative as he had 
an opportunity to review the Veteran's claims file, including 
the opinion of the private physician and the Veteran's 
discharge examination, provided a thorough rationale for his 
opinions and his opinion was not speculative in nature.  
Therefore, as the objective medical evidence weighs against a 
relationship between the Veteran's current bilateral hearing 
loss and active service and there was no indication of 
hearing loss within one year of discharge, the Veteran's 
claim for service connection must be denied.

The Board acknowledges the Veteran's contentions that the 
claimed disability is related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition such as 
hearing loss.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


